DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/18/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 5/26/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 69 has been canceled. Claim 80 is newly added. Claims 60-68 and 70-79 have been amended. Claims 60-68 and 70-80 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/277,145, PRO 62/380,386 and PCT/US2017/013064 filed on 1/11/2016, 8/27/2016 and 1/11/2017 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 1/11/16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is repeated for the same reasons as set forth in the Official Action mailed on 5/26/2021. A response to applicant’s traversal follows the reiterated rejection below.
Claim 73 describes a patient with “NYHA class II or NYHA class III heart failure”. Claim 73 is improper for referencing a disease using subjective criteria from the New York Hear Association. Although “NYHA class II or NYHA class III heart failure” is not a trademarked name, identification by scientific or other explanatory language is necessary since the relationship between the New York Hear Association’s disease classification and the disease it identifies may change from time to time and is thus considered indefinite, uncertain and arbitrary, see MPEP 608.01(v). 

Response to Traversal
Applicant traverses the instant rejection by arguing that NYHA is not a trademark term and is a nonproprietary name that is routinely used by researchers in the art. Applicant references NIH’s National Library of Medicine database to show that the NYHA classification for heart failure is well cited in the art.  Applicant references MPEP 608.01(v) in arguing that names used in trade are permissible where “their meanings are well-known and satisfactory defined in the literature”.  
This argument has been fully considered, but is not found persuasive. Although applicant is correct in arguing that NYHA is not a trademark name, classifying a disease by “NYHA class II or NYHA class III heart failure” is problematic given that the disease it identifies may change from time to time and is thus considered indefinite, uncertain and arbitrary, see MPEP 608.01(v). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-68 and 70-80 are rejected under 35 U.S.C. 103 as being unpatentable over Abbot et al. US 2011/0250182 A1. 07/08/2004 (hereinafter Abbot, reference of record) in view of Epstein et al. US 2004/0131601 A1. 07/08/2004 (hereinafter Epstein, reference of record). This rejection is repeated for the same reasons as set forth in the Official Action mailed on 5/26/2021 with respect to claims 60-68 and 70-79 and newly applied to claim 80. A response to applicant’s traversal follows the reiterated rejection below.
Abbot describes methods and compositions for treating circulatory system disorders using stem cells (Abbot, abstract and para 0004). Abbot describes the circulatory system disorders in section 5.1.1 and specifically mentions an embodiment where the cardiomyopathy is nonischemic in nature (Abbot, para 0069). Abbots invention focuses on the use of placental stem cells but discloses embodiments wherein bone marrow derived MSCs are cultured, grown over multiple passages and co-administered with placental cells for treatment (Abbot, para 0021 and claim 11). Furthermore, Abbot describes culturing the placental cells in a hypoxic low oxygen environment which is less than 5% O2 and its associated advantaged in stimulating cytokine excretion (Abbot, para 0094). Abbot describes the systematic intravenous administration of placental cells via intravenous infusion (Abbot, para 0257). Abbot describes culturing 6 and 1010 cells per treatment (Abbot, para 0242). Although this is roughly on the same order of magnitude as the administration dose described in claim 77, Abbot does not expressly teach administering about 1.5x106 MSCs/kg. Although Abbot contains embodiments wherein bone marrow derived MSCs are cultured, grown over multiple passages and co-administered with placental cells as a treatment for non-ischemic heart failure, Abbot does not expressly describe embodiments wherein bone marrow derived MSCs are the only cells that are administered to said patient. 
7 to 5x108 can be used. 
It would have been prima facie obvious for one of ordinary skill in the art to use the bone marrow-derived MSCs and treatment dose described by Epstein with the treatment methods outlined by Abbot. Abbot presents evidence that placental cells and bone derived MSCs can be used in combination for treating non-ischemic heart failure. Epstein provides further information describing how culturing bone marrow derived MSCs under hypoxic conditions promotes the secretion of angiogenic factors such as HIF-1, which is a potent transcription factor that binds to and stimulates the promoter of several genes involved in responses to hypoxia which would be useful for treating a variety of myocardial disorders, giving one skilled in the art a reasonable expectation of success since this was a known treatment (Epstein, para 26-30). One skilled in the art would have been motivated to use bone derived MSCs alone since they are more readily available than placental cells for therapy and may yield better clinical outcomes. 
With regards to the administration dose, both Epstein and Abbot teach similar treatment ranges of 107 - 108 and 106 - 1010 cells per treatment, respectively. It would have been a matter of routine experimentation to determine the dose range as recited in claim 77 since both Epstein and Abbot’s treatments are on the same order of magnitude. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, since both Epstein and Abbot are concerned with treating the same set of diseases, it would have been obvious to prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection by arguing that neither Abbot nor Epstein, when taken alone or in combination with one another teaches or fairly suggest administering bone-marrow MSCs that have been grown exclusively under low oxygen conditions. Applicant references previous arguments regarding how Abbot fails to show the administration of bone marrow MSCs as required by claims 60 and 79.  
This argument has been fully considered, but is not found persuasive. Although it is acknowledged that Abbot fails to disclose embodiments wherein bone marrow derived MSCs exclusively grown under low oxygen conditions are the only cells that are administered to said patient, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Epstein discloses express embodiments to methods for promoting angiogenesis through the introduction of bone marrow derived MSCs cultured in a low oxygen environment (00125, 0127, claim 37). Epstein describes how culturing bone marrow derived MSCs under hypoxic conditions promotes the secretion of angiogenic factors such as HIF-1, which is a potent transcription factor that binds to and stimulates the promoter of several genes involved in responses to hypoxia (Epstein, para 26-30). Epstein recites a specific embodiment of 5% oxygen saturation (0027). Thus, it is argued that it would have been prima facie obvious for one of ordinary skill in the art to use the bone marrow-derived MSCs and treatment dose described by Epstein with the treatment methods outlined by Abbot. One skilled in the art would have been motivated to use bone marrow derived MSCs exclusively 
 Applicant further argues that the combination of Abbot and Epstein fail to show bone-marrow MSCs that have been grown exclusively under low oxygen conditions and that express CD105, CD73, CD90 as described in claims 72 and 79. 
This argument has been fully considered, but is not found persuasive. Abbot describes stem cell embodiments which are free of CD19+, CD45+, and CD 14+ cells and that also contain CD105, CD73, and CD90 cells (Abbot, para 0222-0224). Abbot describes embodiments where HLA-DR cells are present and detected by flow cytometry/PCR (Abbot, para 0012 and 0101). Furthermore, Epstein describes CD34 minus/CD45 minus and CD105/CD90 positive MSCs (Epstein, para 54, 135 and example 9). Thus, both authors examined CD antigen composition and contain embodiments which would make claims 70-72 prima facie obvious without evidence to the contrary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633